Citation Nr: 0516987	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), schizophrenia, delusional disorder, 
depression and anxiety.

2.  Entitlement to an increased rating for acne vulgaris of 
the face, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) at the Cleveland, Ohio Regional Office (RO).  
The New Orleans RO currently has jurisdiction over this case.

The Board remanded the case in February 1997 and September 
1998 for additional development of the record.  Then, in 
March 2003, the Board denied, inter alia, the claims on 
appeal.  The veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  In July 2004, the parties agreed on 
a Joint Motion for Partial Remand.  In July 2004, the Court 
vacated the Board's March 2003 decision in part, and remanded 
the matter to the Board for readjudication consistent with 
the Joint Motion.  

Subsequently, the veteran submitted a statement in March 
2005, requesting that a videoconference hearing before a 
Member of the Board be scheduled.  Since videoconference 
hearings are scheduled by the RO, a remand is necessary for 
that purpose before action in compliance with the Court Order 
may be undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

The RO should schedule the veteran for 
a videoconference hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


